Title: John L. E. W. Shecut to Thomas Jefferson, 8 June 1813
From: Shecut, John L. E. W.
To: Jefferson, Thomas


          Most Excellent Sir Charleston June 8th 1813.
          A few Literary and Scientific Citizens of Charleston, having it in contemplation to form a Society to be called the “Antiquarian Society of charleston” Having for their objects primarily, the collection and preservation of articles and things of antiquity, rare useful & curious and Secondarily the promotion and encouragement of the
			 arts and Sciences generally, including Natural and Moral Philosophy. Have in the proposed Rules for the organization of the said Society Resolved
          “Rule 5. Sect 4. The Society shall Petition the Legislature of this State to grant them an act of Incorporation, as also the Congress of the United States to extend to them the fostering aid of Government, and shall
				also Solicit the Patronage of the President of the united States, and of his Excellency Thomas Jefferson Esqr.”—
          In Conformity with the foregoing Rule I avail myself of the honour of Soliciting of your Excellency in behalf of the Contemplated Society, your Excellencys Patronage and Sanction, together with your influence with the Scientific and literary characters of the united States towards the furtherance of their views, which I trust will be deemed laudable and worthy of encouragemt by yr Excellency
          Be pleased most Excellent Sir to accept the assurances of my great esteem and regard for your character and Person, as our late much lov’d chief magistrate as a Philosopher, and in your private character as the most amiable friend and worthy Citizen.
          In behalf of the Gentlemen forming the antiquarian Society of charleston. I remain very respectfully
          Your Excellencys most Obedt SevtJ L E W Shecut M.D.
        